11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In re Neal Loeppky,                         * Original Habeas Corpus Proceeding

No. 11-16-00322-CV                          * April 20, 2017

                                            * Memorandum Opinion by Bailey, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that Neal
Loeppky’s petition for writ of habeas corpus should be granted. Therefore, in
accordance with this court’s opinion, the petition for writ of habeas corpus is
granted, and Neal Loeppky is ordered to be released from the bond set by this
court on November 1, 2016, and to be discharged from custody or the threat of
custody based upon the underlying contempt order.